DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka et al. (US 7,623,007; “Nakatsuka”).
Regarding claim 1, Nakatsuka teaches an integrated circuit device (Figures 5A5B), comprising:
a substrate (205);
a single crystal semiconductor post (204) extending from the substrate (205), the post (205) having side surfaces defining a post width (see width in figure 5B), the post also having a first end (top end in figures 5A-5B), and a second end (bottom end in figures 5A-5B) opposite the first end, the second end (bottom) on a portion of the substrate (205);
a first layer (201) comprising single crystal piezoelectric semiconductor material (col. 5, lines 5-9) and on the first end (top) of the single crystal semiconductor post (204), the first layer (201) having a width (see width in figure 5B) greater than the post width (width of 204) and a thickness associated with a resonant frequency (inherent property of piezoelectric resonator); and
a second layer (202-203) comprising metal (col. 5, lines 7-13) and on a top surface (see electrode 202) and on a bottom surface (see electrode 203) of the first layer (201), wherein the post (204), the first layer (201), and the second layer (202-203) are part of a resonator (applying a voltage to the electrodes 202-203 causes a resonance in the piezoelectric material 201).
As for claim 16, Nakatsuka teaches wherein the single crystal semiconductor post has a tapered cross-section comprising exposed (111) planes of a single crystal of silicon (See tapered posts 204 in figures 5A-5B).
As for claim 17, Nakatsuka teaches an integrated circuit comprising the integrated circuit device of claim 1 (The resonator of Nakatsuka is integrated into various electronic devices. Col. 1, lines 9-15).
Regarding claim 18, the method as recited in the claim is inherently present in the structure discussed above in the rejection of claim 1.


Claims 1, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai et al. (US 2009/0127978; “Asai”).
Regarding claim 1, Asai teaches an integrated circuit device (Figure 1B), comprising:
a substrate (1);
a single crystal semiconductor post (50) extending from the substrate (1), the post (50) having side surfaces defining a post width (see width in figure1B), the post (50) also having a first end (top), and a second end (bottom) opposite the first end, the second end (bottom) on a portion of the substrate (1);
a first layer (4) comprising single crystal piezoelectric semiconductor material (para. [0035]) and on the first end of the single crystal semiconductor post (50), the first layer (4) having a width greater than the post width (see widths in figure 1B) and a thickness associated with a resonant frequency (inherent property of piezoelectric resonator); and
a second layer (3, 5) comprising metal (para. [0035]) and on a top surface (See electrode 5) and on a bottom surface (See electrode 3) of the first layer (4), wherein the post (50), the first layer (4), and the second layer (3, 5) are part of a resonator (para. [0034]).
As for claim 17, Asai teaches an integrated circuit comprising the integrated circuit device of claim 1 (The resonator of Asai is integrated into a mobile phone. Figure 14).
Regarding claim 18, the method as recited in the claim is inherently present in the structure discussed above in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka.
Regarding claims 13 and 14, Nakatsuka teaches the integrated circuit device of claim 1, as detailed above, but fails to teach wherein the thickness associated with the resonant frequency is a first thickness, and a second thickness of the first layer is from 3 times to 5 times the first thickness; and wherein the second thickness is from 5 microns to 15 microns.
However, the Federal Circuit stated that a claimed device is not patentably distinct from a prior art device performing the same operation where the only difference between the prior art device and the claimed device is a recitation of relative dimensions of the claimed device. (Gardner v. TEC Syst., Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 469 U.S. 830, 225 USPQ 232 (1984)). MPEP § 2144.04 (IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative dimensions of the resonator of Nakatsuka because such a modification would have been merely a design choice based on a desired resonant frequency that added no patentably distinct subject matter.
	As for claim 15, Nakatsuka teaches the integrated circuit device of claim 1, as detailed above, but fails to teach wherein a lateral separation between laterally adjacent first layers on adjacent respective posts is from 50 µm to 200 µm.
However, the Federal Circuit stated that a claimed device is not patentably distinct from a prior art device performing the same operation where the only difference between the prior art device and the claimed device is a recitation of relative dimensions of the claimed device. (Gardner v. TEC Syst., Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 469 U.S. 830, 225 USPQ 232 (1984)). MPEP § 2144.04 (IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative dimensions of the resonator of Nakatsuka because such a modification would have been merely a design choice based on a desired resonant frequency that added no patentably distinct subject matter.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Asai.
Regarding claims 13 and 14, Asai teaches the integrated circuit device of claim 1, as detailed above, but fails to teach wherein the thickness associated with the resonant frequency is a first thickness, and a second thickness of the first layer is from 3 times to 5 times the first thickness; and wherein the second thickness is from 5 microns to 15 microns.
However, the Federal Circuit stated that a claimed device is not patentably distinct from a prior art device performing the same operation where the only difference between the prior art device and the claimed device is a recitation of relative dimensions of the claimed device. (Gardner v. TEC Syst., Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 469 U.S. 830, 225 USPQ 232 (1984)). MPEP § 2144.04 (IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative dimensions of the resonator of Asai because such a modification would have been merely a design choice based on a desired resonant frequency that added no patentably distinct subject matter.
	As for claim 15, Asai teaches the integrated circuit device of claim 1, as detailed above, but fails to teach wherein a lateral separation between laterally adjacent first layers on adjacent respective posts is from 50 µm to 200 µm.
However, the Federal Circuit stated that a claimed device is not patentably distinct from a prior art device performing the same operation where the only difference between the prior art device and the claimed device is a recitation of relative dimensions of the claimed device. (Gardner v. TEC Syst., Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 469 U.S. 830, 225 USPQ 232 (1984)). MPEP § 2144.04 (IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative dimensions of the resonator of Asai because such a modification would have been merely a design choice based on a desired resonant frequency that added no patentably distinct subject matter.


Allowable Subject Matter
Claims 2-12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Nakatsuka and Asai, fail to teach:
“a third layer comprising single crystal piezoelectric semiconductor material on a second portion of the substrate different from the first portion of the substrate, the third layer having a second thickness less than the first thickness of the first layer.”, as set forth in claim 2;
“wherein a crystal structure and crystal orientation of the single crystal semiconductor post matches a crystal structure and crystal orientation of the first layer.”, as set forth in claim 12; and
“forming a third layer of single crystal semiconductor material on a second portion of the substrate different from the first portion of the substrate, the third layer having a second thickness less than the first thickness of the first layer.”, as set forth in claim 19.

Conclusion
The prior art made of record and not relied upon teach integrated circuits, comprising: substrates, semiconductor posts, piezoelectric layers, and metal electrode layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        May 23, 2022